PER CURIAM.
Having considered the appellant’s response to the Court’s order of May 28, 2003, we dismiss this appeal for lack of jurisdiction. The order on appeal, which reopened the case file following a nonfinal order dismissing appellant’s complaint without prejudice, did not end the judicial labor in the case nor bring a termination of the cause as between the parties. See S.L.T. Warehouse Co. v. Webb, 304 So.2d 97, 99 (Fla.1974); Augustin v. Blount, Inc., 573 So.2d 104 (Fla. 1st DCA 1991).
ERVIN, PADOVANO and POLSTON, JJ., concur.